DETAILED ACTION
This office action is responsive to reissue application 16/869,350 filed May 5, 2020 of US Patent Number US 8,463,303 B2 issued to Cho et al. on Jun. 11, 2013.  This is a continuation reissue application of reissue application 14/558,365 filed Dec. 02, 2014 now abandon.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,515,912 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Status of claims

Claims 28-48 are pending. Claims 1-26 are original claim 27 was a new claim added in the ‘365 reexamination proceeding. Claims 28-48 are new and should be labeled claims 27-47 since the previous claim listing does not affect the current reissue proceeding.



Recapture

	New claims 28-48 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 

Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
New claims 28-48 meet the three-prong test for recapture because 1) they are broader in scope than original patented claims 1-27, 2) the broadened aspects relate to surrendered subject matter, and 3) the claims do not appear to be materially narrowed in other aspects.1
Specifically, the claims no longer require the limitations relating to; 
Additionally, Applicant submits that the cited references do not teach or suggest "wherein the short message processing unit generates a second screen including an image of a second sender combined with a short message of the second sender and setts at least the first screen and the second screen in a group,” and "wherein the output unit outputs at least the first screen and the second screen at the same time," as recited in claim 1.
PP 19 11/21/2012 REMARKS ‘756

See Id.  
New claims 28-48, by contrast, have eliminated these features. Because these features were specifically added by an amendment to make the claims allowable over the prior art, and the applicant relied on these features to overcome the prior art, these features relate to surrendered subject matter. See, e.g. MPEP 1412.02 II(B)(2)  Since these features do not appear to be present in new claims 28-48, the broadening of the reissue claims is clearly in the areas of the surrendered subject matter.  Further, the reissue claims do not appear to have been materially narrowed relative to the surrendered subject matter.


Claim Interpretation

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions 
            Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  Although the claims herein recite neither “step for” nor “means for”, a three prong test will be performed (As noted in MPEP §2181) to determine if there is a means-plus-function type or step-plus-function type limitation in a claim:

(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
The claims recite the following Functional Phrases:
            Claims 28 recite:
FP#1: a Memory configured to store instruction executable by the processor;


            Claim 28 further recites: 

FP#2: the processor is configured to;  (perform the steps of the claim)
Claims 28, 29, 30, 31, and 34 recite:

FP#3: the processor is further configured to;  (perform the steps of the claim)


Claim 32 recite:

FP#4: the storage configured to store a plurality of images related to a plurality of senders 



3-Prong Analysis: Prong (A)
As an initial matter, the Examiner finds that FP#1-FP#4 do not use the phrase “step for” or “means for”.  The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” or “means for” takes FP#1-FP#4 out of the ambit of §112(f).  After reviewing this limitations, Examiners find that FP#1-FP#4 recite the following functions: 

FP#1: a Memory configured to store instruction executable by the processor;


FP#2: the processor is configured to;  of displaying the first short message and displaying the second short message respectively and perform the steps of the claim
            

FP#3: the processor is further configured to;  perform the steps of the claim


FP#4: the storage configured to store a plurality of images related to a plurality of senders 

In other words, the memory, processor, and storage are being “configured to” are simply generic place holders for the term “means” in performing the recited functions of storing, performing the steps of the claim and storing respectively. 
Here, the examiners find that the following:

Regarding FP#2-3, while the processor may be known terms of art, and in some cases understood as having a particular structure (e.g. a microcontroller, microprocessor, DSP, etc.) they are not known to perform the claimed functions of displaying without the use of special programming (e.g. an algorithm).   While a processor is known to have a specific structure, it’s not known to perform the entire recited function of “based on a first short message transmitted by a first sender being received by the mobile communication terminal, display the first short message and a first image related to the first sender on a screen,” without special programming. (e.g. an algorithm).  FP#2-3 passes prong A

Regarding FP#4, a skilled artisan would understand a “storage” as a term of art having a known structure that performs the claimed storing.  Storage is defined in Column 7 lines 4-13. Hence, FP#4 fails prong A. 
Claims will be limited to the corresponding structures of any general equivalents thereof consistent with the ‘303 specification as noted above. (See Id) Dependent claims are limited to the corresponding structure unless they are found to be further limiting.[1]


3-Prong Analysis: Prong (B)
FP#2-3 meet invocation prong (B) because they recite the functions for the “processor to perform the recited function of “based on a first short message transmitted by a first sender being 


3-Prong Analysis: Prong (C)
FP#2-3 meet invocation prong (C) because FP#2-3 do not recite sufficient structure for performing the entire claimed function.  Based upon a review of the aforementioned claims, the Examiners find that FP#2-3 that the structure of the processor is found in column 3 line 23-57 disclose a general purpose computer that is used for performing the functions explained in the respective blocks of the block diagram of figure 6 or in respective steps of the flow charts figures 7-9.  Therefore any general purpose processor that can perform the steps outlined in the claims and the steps of the flow charts of figures 7-9 and columns 6-9 of the ‘303 patent.


In view of the Examiners findings above that FP#2-9 meets invocation prongs (A)-(C), the Examiners conclude FP#2-9 invoke interpretation under 35 U.S.C. §112 (f).



	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Examiner concludes that Applicant has not acted as its own lexicographer.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36 and 46 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 36 and 46 further limit the independent claims  by stating that “wherein the first sender is the same as the second sender”  There is no support for this claim limitation in the specification.  In the remarks of 5/7/2020 the purported claim support is in Column 4, lines 44-52: “.. If a message 230 is received from the same sender as the previous message 210 within a predetermined time, the message 230 is regarded as 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over unpatentable over US Patent Application Publication US 20040137884 to Engstrom et al (hereinafter Engstrom) in view of US  2004/0102225 Furuta et al. (hereinafter Furuta).
Engstrom discloses a mobile communication device, such as a wireless mobile phone, is provided with a unified message function equipped to facilitate a user in interacting with a communication partner including messages of different message types supported by the mobile communication device via a unified thread (abstract).
Paragraphs [0017]-[0026] describe the hardware and software components of a Wireless Mobile Phone (WMP) and the details of the communication mediums by which they communicate.
Paragraph [0029] and [0040] discloses that the sender or caller are identified by a phone number and matched to an icon or digital image, which is a thumbnail, that may be retrieved from a contact record.  Messages associated with a particular contact may 
Paragraphs [0036] - [0037] disclose that the interface of Fig 3b may be presented e.g. in response to a user input to particularize the unified message box of FIG. 3a to a particular communication partner. In other embodiments, the interface of FIG. 3b (reproduced below) may be entered directly via another user input from other operating states, e.g. an email composition state, a text message composition state, and so forth.   The chat messages include messages across multiple chat sessions. Each list message may include an image icon 322 or 324 depicting the communication partner or the user himself/herself.  (The examiner notes that there is a typographical error in Engstrom paragraph [0037] icon numbers 322 and 324 should be 332 and 334 to match figure 3b.)   A user of WMP 102/104 may be able to follow a thread of conversation with a communication partner with greater ease. Paragraph [0039] states that a user may organize the unified message box in a multitude of ways including chronologically or by message type.



    PNG
    media_image1.png
    460
    626
    media_image1.png
    Greyscale

Figure 3b Engstrom

Paragraphs [0047], [0049], and the [0053] disclose the data structure of a text message object 442, and a contact object 502. 
[0049] Each text message object 442 may include e.g. message identifier 444, message header fields 446 and message body 448.  Message header fields 446 may include sender identifiers, dates, times, and so forth.  Each text message object 442 may also include send/receive method 450 for sending and receiving a text message, an open/close method 452 for opening and closing a text message, a forward/delete method 454 for forwarding or deleting a text message, and a get/put method 456 for retrieving and storing a text message object.

[0053] Still referring to FIG. 4, data structure 400 also includes contact objects 502 and unified message box objects 402.  Each contact object 502 may include e.g. contact identifier 504, a name and an icon of the contact 506 and addresses of the contact 508, such as phone numbers, email user identifier, IP addresses, and so forth.  Each contact object 502 may also include open/close method 510 for opening or closing a contact, an edit/delete method 512 for editing and/or deleting a contact, and a get/put method 514 for retrieving and storing a contact object. 


    PNG
    media_image2.png
    320
    595
    media_image2.png
    Greyscale

Engstrom  paragraphs [0049], [0053], and Figure 4 emphasis added by examiner.
Engstrom discloses in paragraph [0029] and [0040] that the sender or caller are identified by a phone number and matched to an icon or digital image, which is a thumbnail, that may be retrieved from a contact record.  Messages associated with a particular contact may be matched with the corresponding icon or digital image to conveniently recognize the contact.  To the extent that an icon or a digital image is not a thumbnail image an analogous invention Furuta discloses a display method in a communication terminal that displays an image photographed by, for example a photographing function, together with contact address information such as a telephone number.  The objection of the invention is provide a communication terminal and image display method which can flexibly switch between display and non-display of an image when contact address information or a communication log is displayed.  Paragraph [0045] discloses that a SMS service may be used instead of voicemail.  Furthermore 

    PNG
    media_image3.png
    1007
    774
    media_image3.png
    Greyscale


The icon or digital image of Engstrom could use the thumbnail image associated with a communication log (such as sms) and an identifier in as taught by Furuta.  Combining prior art elements in the same manner would yield predictable results such as using Furutas thumbnail in place of the digital image or icon described in Engstrom.

With respect to claims 32-34 that pertain to the storing of user data Engstrom discloses that the identity of a user and sender of a message is matched with a contact card and an icon identifying the user and the sender is displayed in a sequence (see Paragraphs [0037] and [0040] and figure 3b).  Figure 4 reproduced above discloses that 
 With respect to claims 29-31, 35-37, 39-41 and 44-47 that pertain to the grouping and displaying of messages please see Engstrom paragraphs [0019], [0032], [0027] – [0046] and figures 3a and  3b.  
[0019] Embodiments of the present invention also provide a unified threaded of communication including messages of different message formats with a communication partner or a group of communication partners. For instance, the earlier described unified message box may be particularized for a single communication partner or a group of communication partners, effectively transforming the unified message box into a unified thread of communication with the communication partner or group of communication partners. As with the unified message box, the unified thread may comprise of messages from the particular communication partner or group of communication partners of various message types, voice messages, emails, text messages, and so forth.
‘884 para [0019] emphasis added by the examiner

Figures 3a, 3b and paragraph [0019] reproduced above shows a message box with a group of communication partners that include the user of the mobile communication terminal to send, receive and display messages as a group.
These paragraphs and the figures show that a message from a particular communication partner can be grouped and displayed continuously.  With respect to the processor sets the messages as a group if the message is a response message see figure 3b where a group is set and see paragraphs [0044] – [0046] that discloses grouped response messages and organizing messages base on other commands. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437. The examiner can normally be reached 730-4 monday -friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fuelling Michael can be reached on 571 270 1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 






/JOHN M HOTALING/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g. In re Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65 and In re North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556,
        [1][1] “Disclosed structure includes that which is described in a patent specification, including any alternative structures identified.” Serrano v. Telular Corp., 111 F.3d 1578, 1583, 42 USPQ2d 1538, 1542 (Fed. Cir. 1997).